LeChase Constr. Servs., LLC v Jag I, LLC (2018 NY Slip Op 08766)





LeChase Constr. Servs., LLC v Jag I, LLC


2018 NY Slip Op 08766


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND WINSLOW, JJ.


927 CA 17-02124

[*1]LECHASE CONSTRUCTION SERVICES, LLC, PLAINTIFF-RESPONDENT,
vJAG I, LLC, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


BREEDLOVE & NOLL, LLP, QUEENSBURY (CARRIE MCLOUGHLIN NOLL OF COUNSEL), FOR DEFENDANT-APPELLANT.
WOODS OVIATT GILMAN LLP, ROCHESTER (DONALD W. O'BRIEN, JR., OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (William K. Taylor, J.), entered February 14, 2017. The order awarded plaintiff the sum of $2,018,314.44 as against defendant. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy , 140 AD2d 988, 988 [4th Dept 1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts , 63 AD2d 566, 567 [1st Dept 1978]; see also  CPLR 5501 [a] [1]).
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court